Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites:
1. A method in a session management function network element for re-allocating a first user plane function network element to a second user plane function network element, wherein the method comprises: sending a respective session modification request of a plurality of session modification requests to each anchor user plane function network element of a plurality of anchor user plane function network elements, wherein each session modification request of the plurality of session modification requests comprises information about the second user plane function network element; and indicating to only a first anchor user plane function network element in the plurality of anchor user plane function network elements to send an end marker. 

	There are a plurality of session modification requests, and apparently a plurality of anchor user plane function network elements, it is not clear whether the plurality of session modification requests are related to the same session (single session or a multi-session), and what is the relationship between the plurality of anchor user plane function network elements receiving the session modification requests relates to the session modification. Stated differently, there are many session modification requests, whereas there is only one session (either single or multi-session).
	Additionally, the claim specify “second user plane function network element” and “a first user plane function network element” that are not being specified as anchor UPF elements, or different than being anchor UPF elements. There are known UPF in the same field of endeavor, such as source intermediate and terminating UPF, the claimed anchor UPF is understood as a terminating UPF element. 
	Furthermore, the first anchor UPF is being specified as “remote user plane function network element”, as in claim 8, or the “first anchor user plane function network element comprises a home user plane function network element” as in claim 9. This provides that the re-allocation of the first UPF may be local or remote. This provide that the re-allocation of the first UPF to the second UPF is subjected to the same steps of sending the plurality of modification requests regardless of whether the “session” is to be modified locally or at a remote end. This cast a doubt to the nature of the first and or second UPF elements and their relationship with the each anchor UPF prior to sending the modification requests. Also the preamble is directed to reallocation of the first UPF element to second UPF element, but the body of the claim does not specify such allocation, the claim is incomplete.
	Further the claim specify a plurality of UPF elements as anchor, but does not define the nature of the first and second UPF elements whether are anchor or else.
Given the above, when taken as a whole do not make clear scope of the subject sought to be patented. The meaning of the claims is vague and indefinite.
	Dependent claims 2-9 are subject to at least the rejections of base claim 1.
Independent claims 10, and 18 have similar limitations as in claim 1, and as such they are rejected for the same reasons.
	Claims sets {11-17}, and {19-20} are rejected for the same reasons discussed above with regard to claim 1, based on their dependency.
	Given the above rejections, Examiner could not clearly determine the subject matter sought to be patented, and subsequently no prior art is being applied at this stage.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892, especially the reference to Kahn et al, US 20210051761 A1, see figure 3, and related paragraphs. Paragraph [0051] discusses an SMF that send   anchor change request message, the old PDU session anchor, such as source UPF, may transmit an end marker to target RAN 303 to indicate that no further downlink data may be sent on the old N3 tunnel.
Youn et al, US 20200120570 A1, see especially paragraph [0825]. 
Bharatia et al, US 20180199243 A1, see especially paragraph [0065].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       8/27/2021